             Case 2:18-cv-03775-MTL Document 35 Filed 03/08/19 Page 1 of 3




 1   SCHERN RICHARDSON FINTER, PLC
 2   1640 S. Stapley Drive, Suite 132
     Mesa, Arizona 85204
 3   (480) 632-1929
     Facsímile: (480) 632-1938
 4   Email: courtdocs@srflawfirm.com
 5   Attorneys for Woz U Defendants
     By: Michael A. Schern #022996
 6        Aaron M. Finter #022437
          Aaron R. Clouse #033230
 7
 8                               UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF ARIZONA
10
     Ralph T. Reilly, an individual,                 No. 2:18-cv-03775-JJT
11
                   Plaintiff,
12   v.
                                                           CORPORATE DISCLOSURE
13   Steve Wozniak, an individual; Woz U                        STATEMENT
     Education, LLC, an Arizona limited liability
14   company; Woz U Education Holdings, LLC, a
     Delaware limited liability company; Southern
15   Careers Institute, Inc., a Texas corporation,

16                 Defendants.

17          This Corporate Disclosure Statement is filed on behalf of Defendant Southern

18   Careers Institute, Inc., a Texas corporation, in compliance with the provisions of: (check

19   one)

20
             X     Rule 7.1, Federal Rules of Civil Procedure, a nongovernmental
21                corporate party to an action in a district court must file a statement that
22                identifies any parent corporation and any publicly held corporation that owns
                  10% or more of its stock or states that there is no such corporation.
23
24          ____ Rule 12.4(a)(1), Federal Rule of Criminal Procedure, any nongovernmental
                 corporate party to a proceeding in a district court must file a statement that
25
                 identifies any parent corporation and any publicly held corporation that owns
                 10% or more of its stock or states that there is no such corporation.
             Case 2:18-cv-03775-MTL Document 35 Filed 03/08/19 Page 2 of 3




 1
           _____ Rule 12.4(a)(2), Federal Rule of Criminal Procedure, if an organizational victim
 2
                 of alleged criminal activity is a corporation the government must file a
 3               statement identifying the victim and the statement must also disclose the
 4               information required by Rule 12.4(a)(1).

 5         The filing party here by declares as follows:
 6               No such corporation.
 7               Party is a parent, subsidiary or other affiliate of a publicly owned corporation
                 as listed below (Attach additional pages if needed)
 8
 9
                                                   Relationship
10
11         _____ Publicly held corporation, not a party to the case, with financial interest in
                 the outcome. List identity of corporation and the nature of financial interest.
12
                 (Attach additional pages if needed.)
13
14         _________________________________________Relationship____________________

15           X Other (please explain)
16
           Party     is    a     subsidiary    of     SCI     Acquisition    Co.,             Inc.
17   __________________________________________________________________________
18         A supplemental disclosure statement will be filed upon any change in the information
19   provided herein
20
                  DATED this 8th day of March, 2019.
21
22
                                              By /s/ Aaron M. Finter
23                                              Michael A. Schern
                                                Aaron M. Finter
24                                              Aaron R. Clouse
                                                1640 S. Stapley Dr., Ste. 132
25                                              Mesa, AZ 85204
                                                Attorneys for Defendants
26


                                                    2
             Case 2:18-cv-03775-MTL Document 35 Filed 03/08/19 Page 3 of 3




 1
     I hereby certify that on March 8, 2019, I electronically transmitted the attached document to the
 2   Clerk's Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
 3   Filing to the following CM/ECF registrants:
 4   Raymond J. Markovich, Esq.
     USMAN SHAIKH LAW GROUP
 5   a.k.a. U.S. LAW GROUP
     427 N. Canon Drive, Suite #206
 6   Beverly Hills, CA 92010
     ray@uslawgroupinc.com
 7   Attorneys for Plaintiff
 8
 9   By: ______________________
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                                      3
